                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

MARGARET WEIDOW GENTRY, et al.,

               Plaintiffs,

v.                                                          CV No. 18-1207 KG/CG

GLENN GARNAND,

               Defendant,


GLENN GARNAND,

               Third-Party Plaintiff,

v.

LARRY BLANK and BEVERLY BLANK,

               Third-Party Defendants.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

       THIS MATTER is before the Court having conferred with counsel about a

mutually-convenient date, time, and location. IT IS HEREBY ORDERED that a status

conference will be held by telephone on Wednesday, November 13, 2019, at 3:00

p.m.

       Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                        THE HONORABLE CARMEN E. GARZA
                                        CHIEF UNITED STATES MAGISTRATE JUDGE
